Citation Nr: 1433931	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  09-49 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel






INTRODUCTION

The Veteran served on active duty from January 1977 to December 1979.  This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and March 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 
 
A review of the Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system reveals a July 2014 appellate brief.  The remaining documents are either duplicative of the documents within the physical claims file or not pertinent to the present appeal. 

Preliminarily, the issue has been recharacterized as a claim for service connection for a psychiatric disorder, to include PTSD.  Although the Veteran filed a claim for entitlement to service connection for PTSD, such a claim encompasses all psychiatric symptomatology, regardless of how that symptomatology is diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  This is because a claimant generally is not competent to diagnose his specific mental condition; he is only competent to identify and explain the symptoms that he observes and experiences.  Clemons, 23 Vet. App. at 4-5.  A March 2008 private medical record diagnosed PTSD and dysthymic disorder.  Accordingly, the Board finds that the issue is more properly characterized as a claim for a psychiatric disorder, to include PTSD.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The purpose of this remand is to afford the Veteran a VA examination.

The Veteran has reported three stressors or in-service incidents:  a left side injury; the death of a friend; and doing guard duty while stationed in Germany.  A March 2008 private medical report diagnosed PTSD and dysthymic disorder.  But the examiner did not have access to the claims file, including the Veteran's service treatment records that document the injury or his personnel records.  As the opinion is not sufficient upon which to grant service connection, but has provided an indication that the psychiatric disabilities may be associated with in-service events, remand for an examination and opinion is required.  38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran a VA examination to determine the etiology of each currently diagnosed psychiatric disorder.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must review all pertinent records associated with the claims file.  An explanation for all opinions expressed must be provided.

The examiner must identify all current psychiatric disorders.  For each disorder identified, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including as a result of the reported in-service circumstances and symptomatology. 

a. With respect to PTSD, the examiner should first determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If not, the examiner must discuss the March 2008 report.  

b. If the PTSD diagnosis is deemed appropriate, the examiner must comment on the link between the current symptomatology and any verified in-service stressor and/or the fear of hostile military or terrorist activity.  The AOJ must provide the examiner with a summary of any verified in-service stressors and instruct the examiner that only these events and any stressors related to fear of hostile military or terrorist activity may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  

2. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3. After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



